United States Court of Appeals
                        For the First Circuit


No. 17-1489

  IN RE: IRVING TANNING COMPANY; PRIME TANNING CO., INC.; PRIME
 TANNING CORP.; CUDAHY TANNING CO., INC.; WISMO CHEMICAL CORP.;
                   PRIME TANNING COMPANY, INC.

                               Debtors.

  DEVELOPMENT SPECIALISTS, INC., as Trustee of the Irving/Prime
                        Creditors' Trust,

                              Appellant,

                                  v.

MICHAEL W. KAPLAN; M. STEPHEN KAPLAN; MARJORY A. KAPLAN; GLENYCE
  S. KAPLAN LIFETIME TRUST - 1994; PRIME TANNING CO INC VOTING
 TRUST - 1994; ESTATE OF LEONARD D. KAPLAN; STEVEN A. GOLDBERG;
         GLENYCE KAPLAN; ELISEO POMBO; ROBERT B. MOORE,

                              Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

              [Hon. D. Brock Hornby, U.S. District Judge]


                                Before

                       Lynch, Stahl, and Barron,
                            Circuit Judges.


     Robert J. Keach, with whom Paul McDonald, Lindsay K. Zahradka,
and Bernstein, Shur, Sawyer & Nelson, P.A. were on brief, for
appellant.
     Lawrence G. Green, with whom Tal Unrad, Laura Lee Mittelman,
and Burns & Levinson LLP were on brief, for appellees.
December 4, 2017
             LYNCH, Circuit Judge.          Development Specialists, Inc.

("DSI"), in its capacity as trustee of a trust established to

benefit   the   creditors    of   several    related    insolvent       entities,

appeals from the bankruptcy court's ruling that the transaction

here -- the largely debt-financed purchase of a family-owned

leather manufacturer -- was not a fraudulent conveyance and did

not amount to a violation of the fiduciary duties of the company's

directors. The district court, acting as an intermediate appellate

court,    affirmed   the    bankruptcy     court's   ruling.      Development

Specialists, Inc. v. Kaplan, 574 B.R. 1, 2 (D. Me. 2017).                     We

affirm because the bankruptcy court's factual determinations are

not clearly erroneous, and the bankruptcy court found sufficient

facts to support its conclusions.

                                      I.

                                  Background

A.   Facts

             We will only briefly recount the facts. For a more

detailed treatment, see the bankruptcy court opinion.             Development

Specialists, Inc. v. Kaplan (In re Irving Tanning Co.), 555 B.R.
70, 72-79 (Bankr. D. Me. 2016).

             Prime   Tanning,     Inc.     ("Prime     Maine"),     a     leather

manufacturer, was facing financial difficulties in 2006.                 Founded

over 100 years ago and owned by the Kaplan family ever since, Prime

Maine, at its peak, had been one of the largest leather producers

                                         - 3 -
in the United States.         Id. at 73.         After years of success, Prime

Maine had run a relatively small deficit in 2005 and was projected

to run a deficit again in 2006.             Id. at 74.         While in the process

of evaluating paths forward, Prime Maine was approached by Meriturn

Capital, a private equity firm that had recently purchased another

leather manufacturer, Irving Tanning Company ("Irving").                       Id. at

75.

             Meriturn   was    interested         in   purchasing      Prime    Maine

because it believed there was over-capacity in the United States

leather market, and consolidating Prime Maine and Irving could

lower the cost of leather production and allow the surviving

entity's products to reach new markets.                  Id.    Meriturn initially

offered   "$26    million     in    cash,    a    $7.5    million     seller    note,

assumption of existing debt of $9.4 million, and exclusion of cash

proceeds and equity of certain life insurance policies valued at

$9 million" in exchange for all of Prime Maine's stock.                   Id.    That

offer was rebuffed; according to the defendants, they rejected the

offer because they wanted to have an ongoing stake in the surviving

entity.   Id.    Several draft letters of intent were exchanged over

the following months.       Id.

             Meriturn   and        Prime    Maine      eventually      reached     an

agreement.       Meriturn would create Prime Tanning Company, Inc.

("Prime Delaware"), and transfer Meriturn's stake in Irving to it.

Prime Delaware would then acquire all of the shares of Prime Maine

                                           - 4 -
from that company's shareholders, in exchange for: (1) $10,629,459

in   cash;        (2)   a    promissory   note   in   the   principal    amount    of

$3,817,000; (3) forty percent of Prime Delaware's shares; and (4)

Prime Delaware's assumption of Prime Maine's liabilities at the

time of closing, estimated at $7.2 million.                 Id. at 78.    Pursuant

to the deal, Michael and Stephen Kaplan (who were co-chairmen of

the Board of Prime Maine at all relevant times) would receive $4

million as part of non-competition agreements with Prime Maine,

and Prime Delaware would enter into employment agreements with

them.       Id.     Prime Maine would provide the cash value of certain

life insurance policies, worth about $9 million, "to Michael

Kaplan, Stephen Kaplan, Marjory Kaplan, and the Estate of Leonard

Kaplan."          Id.       Prime Maine had retained earnings of over $44

million at the time.1            Id. at 85.

              Prime         Maine's   board      considered    the      transaction

carefully. The board received financial advice from Mitchell Arden

of Phoenix Management Services, a management consulting firm;

accounting advice from an outside public accountant; and legal

advice from attorney Norman Spector, counsel to Prime Maine.                      Id.

at 76.       There was evidence that the transaction would create a


        1 The leather production process consists of two segments:
tanning and finishing.      Prime Maine operated its finishing
operation in Berwick, Maine and operated its tanning operation
through a subsidiary, Prime Tanning Corp. ("Prime Missouri"), in
St. Joseph, Missouri. This sale included Prime Missouri. In re
Irving Tanning Co., 555 B.R. at 73-74.

                                            - 5 -
stronger entity long-term.             Financial projections produced by

Meriturn indicated that the transaction was likely to succeed,

though Prime Maine recognized that the transaction involved risk.

Id.

               Prime Maine's board eventually approved the transaction,

and the deal closed on November 20, 2007.2                Id. at 77.        Prime

Delaware financed this transaction with over $30 million in debt

from its primary lender, Wells Fargo.             Id. at 78.   The Wells Fargo

loans were secured by interests in the assets of Irving, Prime

Maine, Prime Missouri, Prime Delaware, and Cudahy.              Id.

               In the months immediately following the transaction,

Prime Delaware was able to pay its bills, but had some financial

issues.      Id.    In January 2008, its accounts were overdrawn (after,

but not before, the sale) by at least $1 million, resulting in

Wells       Fargo   covering    this   shortfall   and   charging     a   $50,000

accommodation fee.        Id.     As of January 1, 2008, "Prime Delaware

was in violation of its earnings covenant under the Wells Fargo

Loans" and, as a result, Wells Fargo increased the loans' interest

rate to a predetermined "default rate."            Id.   The global financial

crisis reached its peak shortly thereafter.




        2 Prime Delaware also acquired another leather producer,
Cudahy Tanning Company, Inc. ("Cudahy"), from a different seller.
In re Irving Tanning Co., 555 B.R. at 77.

                                          - 6 -
            Prime Delaware was insolvent by early 2010.                  Id.   In

February of 2010, Prime Maine and Prime Missouri released the

former Prime Maine shareholders from certain claims that Prime

Maine and Prime Missouri may have had against them as a result of

the sale of Prime Maine and Prime Missouri, in exchange for Prime

Delaware stock and the forgiveness of certain debt obligations

payable by Prime Delaware to the sellers.           Id. at 78-79.

            Irving,   Prime   Maine,     and    Prime   Missouri       filed   for

bankruptcy under Chapter 11 on November 16, 2010.                      Id. at 79.

Prime Delaware, Cudahy, and Wismo Chemical Corp., a subsidiary of

Prime Missouri, did the same on December 30, 2010.               Id.    The cases

were jointly administered.

            The bankruptcy court confirmed the debtors' Chapter 11

plan on October 18, 2012.      The court's confirmation order provided

for the establishment of a trust, to which the debtors would

transfer,    along    with    certain    residual       assets,    "the     Post-

Confirmation Causes of Action" belonging to the debtors.                  It also

provided that the "Trustee [of the trust] shall assume the Debtors'

and the Estate's right to conduct any litigation with respect to

Post-Confirmation Causes of Action."            DSI was appointed trustee,

effective November 1, 2012.

B.   Procedural Background

                 On   November    15,    2012,    DSI    filed    a     complaint

pursuant to its role as trustee, alleging that the transaction was

                                        - 7 -
a fraudulent conveyance and that Prime Maine's directors were in

breach of their fiduciary duties by approving it.                   DSI sought to

void       the    transfer    and   recover      compensatory   damages    from   the

defendants.3           DSI also alleged that the 2010 release transaction

was a fraudulent conveyance that should be voided.

                 Starting on August 31, 2015, the bankruptcy court held

a five-day trial, during which it heard testimony from several

witnesses.         Based on this testimony and a voluminous record, the

bankruptcy court ruled in the defendants' favor on every count.

Id. at 83, 86.            The bankruptcy court's opinion lacked specific

findings with respect to Prime Maine and Prime Missouri, the

subsidiaries of Prime Delaware, when explaining its determination

that the sale of Prime Maine was not a fraudulent conveyance and

that the Prime Maine directors did not breach their fiduciary

duties.          Despite the lack of specific findings on these points,

DSI    did       not   file   a   Rule   52(b)    motion   requesting     additional

findings.

                 Instead, DSI appealed to the United States District

Court for the District of Maine, arguing that the bankruptcy



       3  The complaint named two classes of defendants: the
shareholder defendants and the director defendants.           The
shareholder defendants consist of the Kaplan family and various
trusts established for their benefit. The director defendants are
the former directors of Prime Maine: Michael Kaplan, Stephen
Kaplan, Glenyce Kaplan, Steven Goldberg, Eliseo Pombo, and Robert
Moore. In re Irving Tanning Co., 555 B.R. at 73.

                                              - 8 -
court's decision was insufficiently supported by findings of fact

and clearly erroneous.     The district court affirmed the bankruptcy

court's decision.       It held that, while the bankruptcy court's

findings of fact were lacking specificity in places, the bankruptcy

court's determinations were sufficiently supported by the facts

found and were not clearly erroneous.          Development Specialists,

Inc., 574 B.R. at 6, 8, 11-14.       As to any mistakes of law by the

bankruptcy court in its ruling on the fiduciary duty claim, the

district court found they were harmless and that DSI had not shown

any breach.   Id. at 12-14.     DSI filed this timely appeal.

                                    II.

                           Standard of Review

           We review the bankruptcy court's findings of fact for

clear error, and its conclusions of law de novo.              NTA, LLC v.

Concourse Holding Co. (In re NTA, LLC), 380 F.3d 523, 527 (1st

Cir. 2004).   The clear error standard "plainly does not entitle a

reviewing court to reverse the finding of the trier of fact simply

because it is convinced that it would have decided the case

differently."     Anderson v. City of Bessemer City, N.C., 470 U.S.
564, 573 (1985).     Instead, findings of fact are clearly erroneous

only when "the reviewing court on the entire evidence is left with

the   definite    and   firm   conviction    that   a   mistake   has   been

committed."      Id. (quoting United States v. U.S. Gypsum Co., 333
U.S. 364, 395 (1948)). Deference to the findings of the bankruptcy

                                     - 9 -
court is especially appropriate where a determination depends upon

an assessment of credibility, see Palmacci v. Umpierrez, 121 F.3d
781, 785 (1st Cir. 1997), as it does here.

           Appellate review is "impracticable" if "the findings of

fact essential to a principled decision under the applicable law"

cannot   be   determined    from   the      trial   court's    decision.

Supermercados Econo, Inc. v. Integrand Assurance Co., 375 F.3d 1,

4 (1st Cir. 2004) (quoting Touch v. Master Unit Die Prods., Inc.,

43 F.3d 754, 759 (1st Cir. 1995)); cf. Fed. R. Civ. P. 52(a); Fed.

R. Bankr. P. 7052 (stating Rule 52 of the Fed. R. Civ. P. generally

applies to adversarial bankruptcy proceedings).          The level of

detail required under Rule 52 "depends on the importance of an

issue, its complexity, the depth and nature of evidence presented,

and similar elements that vary from case to case."        Knapp Shoes,

Inc. v. Sylvania Shoe Mfg. Corp., 15 F.3d 1222, 1228 (1st Cir.

1994).   Where the trial court's findings are insufficient, we may

"overlook the defect, if our own review of the record substantially

eliminates all reasonable doubt as to the basis of the district

court's decision." TEC Eng'g Corp. v. Budget Molders Supply, Inc.,

82 F.3d 542, 545 (1st Cir. 1996) (citations omitted).         If a trial

court's findings are too meager to allow review, the decision has

run afoul of Rule 52(a), and the appropriate remedy is a remand

for further fact-finding.   See Supermercados Econo, Inc., 375 F.3d

at 5.

                                   - 10 -
             DSI failed to move for additional findings under Rule

52(b).   "Rule 52(b) represents the principal, and preferred,

mechanism for challenging the [trial court's] failure to find

facts, as it allows a court that has recently tried the case,

rather than an appellate tribunal perusing a cold record, to

determine the propriety of considering those additional facts."

Ne. Drilling, Inc. v. Inner Space Servs., Inc., 243 F.3d 25, 35

(1st Cir. 2001).      Failure to file a Rule 52(b) motion does not

preclude us from remanding for additional fact-finding.                See

Supermercados Econo, Inc., 375 F.3d at 4-5.               However, in the

absence of a Rule 52(b) motion, this Court will only remand for

additional findings when the trial court has failed to make a

finding as to a fact that "is essential to the resolution of a

material issue."     Ne. Drilling, Inc. 243 F.3d at 35.         A missing

finding is inessential if other findings of fact justify the

court's determination.     When the appellant has failed to file a

Rule 52(b) motion, remand is unnecessary if the facts found provide

sufficient support for the trial court's determination, even if

those findings lack specificity.         See Wright & Miller, Federal

Practice and Procedure § 2582, at 358-59 (3d ed. 2013) ("Rule 52(b)

is intended to reduce the frequency of appellate remands by

permitting    the   correction   of   errors   in   the   district   court;

therefore, when a party fails to make a Rule 52(b) motion, that



                                      - 11 -
party should not be precluded altogether from appeal, but that

party cannot challenge the specificity of the findings.").4

                                     III.

                               Fraud Claims

A.   The Bankruptcy Court's Findings of Fact

            The bankruptcy court’s analysis of whether the sale of

Prime Maine was fraudulent focused on the value received by Prime

Delaware and that entity's likelihood of success.                It did not

discuss whether that transaction was fraudulent with respect to

the individual debtors, Prime Maine and Prime Missouri, owned by

Prime Delaware.     The trustee argues that each debtor should be

evaluated    separately,     while   the    defendants   argue    that    the

bankruptcy court’s focus on Prime Delaware was correct because the

various   debtors   acted    as   “consolidated   components”     of     Prime

Delaware.

            The logic behind the Uniform Fraudulent Transfer Act

("UFTA") supports DSI's position that each entity needs to be

evaluated separately.       The purpose of the UFTA is to "protect the

debtor's estate from being depleted to the prejudice of the



     4    On appeal, the defendants argue that DSI cannot
challenge the bankruptcy court's failure to make specific findings
as to each individual debtor. The defendants claim that DSI waived
this challenge because DSI, in its complaint and at trial,
continually referred to the defendants as a unit and failed to
distinguish between each of the entities. We do not reach this
issue.

                                      - 12 -
debtor's unsecured creditors."           Dahar v. Jackson (In re Jackson),

459 F.3d 117, 121 n.3 (1st Cir. 2006) (applying New Hampshire's

UFTA) (quoting Unif. Fraudulent Transfer Act § 3, cmt. 2); see

also Murphy v. Meritor Sav. Bank (In re O'Day Corp.), 126 B.R.
370,   393-94   (Bankr.     D.   Mass.    1991)     (applying   Massachusetts'

Uniform Fraudulent Conveyance Act).          That purpose cannot be served

if fraud as to one party to a transaction is overlooked when the

transaction     is   fair   to   that    entity's    would-be   parent.   The

creditors of Prime Maine and Prime Missouri are interested in the

solvency of Prime Maine and Prime Missouri; determining whether

the transaction was fraudulent with respect to a separate entity

does not adequately protect those creditors' interests.

B.     Constructive Fraud

            In order to prove constructive fraud, DSI must show that

the debtor (1) did not "receiv[e] a reasonably equivalent value in

exchange for the transfer or obligations of the debtor" and, in

addition, that the debtor either (2) "[w]as engaged or was about

to engage in a business or a transaction for which the remaining

assets of the debtor were unreasonably small in relation to the

business or transaction," or (3) "intended to incur, or believed

or reasonably should have believed that he would incur, debts

beyond his ability to pay as the debts became due."               14 M.R.S.A.

§ 3575(1)(B); see also Turner v. JPB Enters., Inc. (In re Me.

Poly., Inc.), 317 B.R. 1, 8 (Bankr. D. Me. 2004) (stating that

                                         - 13 -
Maine's UFTA requires the debtor to show the required elements of

constructive fraud).

              1.   Prime Delaware

              The bankruptcy court found that DSI failed to show any

of the three required factors. The bankruptcy court clearly stated

the evidence on which it was relying, it found the necessary facts,

and its determination was not clearly erroneous.5

              There is a great deal of evidence that Prime Delaware

received reasonably equivalent value in the transaction.             $23.6

million in cash (consisting of the cash payments to shareholders,

life       insurance   payments,    and   payments   pursuant   to    the

noncompetition agreements) was paid in exchange for Prime Maine.6

The defendants produced balance sheets showing that Prime Maine

had retained earnings "in excess of $45 million."7         In re Irving


       5  The bankruptcy court's determination that the 2010
release transaction was not constructively fraudulent was not
clearly erroneous.   Because the claims against the shareholder
defendants are without merit, Prime Maine and Prime Missouri
received reasonably equivalent value in the release transaction
even if we assume the Prime Delaware stock and debt obligations
were worthless at the time. See 14 M.R.S.A. § 3575(1)(B).
       6  Before the district court, DSI argued that the
bankruptcy court should have included the value of the $3.8 million
seller's note and the Prime Delaware stock in its reasonably
equivalent value analysis. DSI does not renew that argument here,
likely because, as the district court pointed out, "even with these
additions, the value of Prime Maine stock as found by the
bankruptcy   court   exceeded   the  total   transferred   to   the
shareholders." Development Specialists, Inc., 574 B.R. at 8 n.29.
       7  DSI argues that the bankruptcy court committed
reversible error by admitting "unauthenticated, hearsay balance
                                     - 14 -
Tanning Co., 555 B.R. at 76-77.     An expert report prepared by Carl

Jenkins,    an    outside   accountant,   also   supports    the   court's

conclusion.      It found that Prime Maine had $44.2 million in total

equity at the time of closing, and Prime Delaware paid $27.4

million for it.      The bankruptcy court had a reasonable basis for

its determination and, given that, we will not second guess its

decision.   See Anderson, 470 U.S. at 573.

            There is also sufficient support for the bankruptcy

court's finding that the other two components in the constructive

fraud analysis were not present with respect to Prime Delaware.

The court heard testimony from Jenkins and the head of Meriturn

explaining why Prime Delaware was not undercapitalized and there

was no reason to believe Prime Delaware would be unable to pay its

debts as they came due following the transaction.           There is other

evidence in the record supporting this conclusion, such as a credit

report from Wells Fargo Credit Review explaining why Prime Delaware

should not fall into categories (2) or (3) of 14 M.R.S.A. §

3575(1)(B) post-merger.      After the transaction, Prime Delaware had

a great deal of cash available to pay its bills, and had assets

well in excess of its liabilities.           The court considered DSI's

witness, Prime Delaware's CFO post-closing, not credible because


sheets." DSI waived this argument by failing to develop it in its
principal brief. Small Justice LLC v. Xcentric Ventures LLC, 873
F.3d 313, 323 n.11 (1st Cir. 2017) ("[A]rguments developed for the
first time in a reply brief are waived.").

                                    - 15 -
his analysis was not done in accord with generally accepted

accounting principles (GAAP).          In re Irving Tanning Co., 555 B.R.

at 84.     That is surely an acceptable basis to discount his

testimony.        Cf. Sierra Steel, Inc. v. Totten Tubes, Inc. (In re

Sierra Steel, Inc.), 96 B.R. 275, 278 (B.A.P. 9th Cir. 1989)

(holding   that      "GAAP   are    relevant,"   but   "not   controlling    in

insolvency determinations").

             There is also sufficient support for the bankruptcy

court's holding that the debtors did not subjectively believe that

they would be unable to pay their bills as they became due.                 The

defendants testified that they did not believe that Prime Delaware

would be unable to pay its bills, and the court implicitly found

that testimony credible.           There is some evidence in DSI's favor,

but it does not convince us that the bankruptcy court's view was

impermissible on the record before it.                 Anderson, 470 at 574

("Where there are two permissible views of the evidence, the

factfinder's choice between them cannot be clearly erroneous.").

             2.     Prime Maine and Prime Missouri

             The findings of fact pertaining to the solvency of Prime

Delaware are sufficient on this record to affirm the bankruptcy

court's determination.             Even if we assume arguendo that DSI

established at trial that Prime Maine and Prime Missouri did not

receive reasonably equivalent value, the evidence still shows that



                                        - 16 -
DSI did not prove either of the second and third factors in the

constructive fraud analysis as to Prime Maine and Prime Missouri.8

          The bankruptcy court found that Prime Delaware was not

left with unreasonably small remaining assets; and that Prime

Delaware did not believe, and should not reasonably have believed,

that it would be unable to pay its debts as they became due.     In

re Irving Tanning Co., 555 B.R. at 85 n.11.   As the district court

stated, that finding with respect to Prime Delaware "ineluctably

flows over to Prime Maine and Prime Missouri because . . . after

the closing Prime Delaware was the sole shareholder of Prime Maine,

which was in turn the sole shareholder of Prime Missouri; Prime

Delaware was not an operating company."    Development Specialists,

Inc., 574 B.R. at 12.   Because Prime Delaware was a holding company

with no business operations of its own, "[t]here is no evidence in

the record that would support a finding of unreasonably small

capitalization or inability to pay debts as to either Prime Maine

or Prime Missouri if in fact their corporate parent/grandparent


     8    DSI argues that the bankruptcy court never made a finding
on this topic at all.       That is an incorrect reading of the
bankruptcy court's opinion. The court stated that "[j]udgment for
the Defendants shall enter on [the constructive fraud counts]."
In re Irving Tanning Co., 555 B.R. at 86. This means the bankruptcy
court was finding the transaction was not constructively
fraudulent with respect to all of the debtors. It is true that
the court did not specifically address Prime Maine and Prime
Missouri in the fraud discussion, but DSI failed to file a Rule
52(b) motion and therefore cannot challenge the specificity of the
bankruptcy court's findings. See Wright & Miller, Federal Practice
and Procedure § 2582, at 358-59 (3d ed. 2013).

                                  - 17 -
Prime Delaware was not subject to either of those taints as the

bankruptcy court found."9   Id.

          The bankruptcy court's determination was not clearly

erroneous. As explained above, the court's conclusion with respect

to Prime Delaware had ample support in the record.       That same

evidence supports the conclusion that neither of the last two

factors in the constructive fraud analysis were satisfied.

C.   Actual Fraud

          There are two methods for proving actual fraud under the

UFTA: (1) producing direct evidence of intent and (2) showing the

presence of certain badges indicating fraud.   14 M.R.S.A. § 3575.

The bankruptcy court found that DSI had failed to show actual fraud

using either method.    Actual fraud must be proven by clear and

convincing evidence under the UFTA.   FDIC v. Proia, 663 A.2d 1252,

1254 n.2 (Me. 1995).    This determination is largely factual and

based on credibility.   The bankruptcy court's findings were not

clearly erroneous.10


     9    Prime Delaware owned Prime Maine, Irving, and Cudahy, so
it was, in theory, possible for Prime Delaware to be solvent while
Prime Maine was insolvent if the other two companies were sound
enough financially.    DSI never pursued this argument, perhaps
because Irving was near collapse when Prime Maine entered into
this transaction. Similarly, it was possible, in theory, for Prime
Missouri to be insolvent while Prime Maine was solvent because
Prime Maine had business operations of its own.       However, DSI
provided no evidence that this theoretical possibility was true.
     10    The bankruptcy court's determination that the 2010
release transaction did not amount to actual fraud was not clearly
erroneous.    DSI did not produce any direct evidence of actual
                                  - 18 -
          The bankruptcy court determined that the defendants had

no fraudulent intent based on its assessment of testimony from the

defendants, testimony from other witnesses, and documents in the

record.   This finding has more than ample support, including the

testimony of multiple director defendants indicating that the

merger "had the potential to create efficiencies, expand markets,

lessen costs and allow the Kaplan family to continue its connection

with the Prime brand into another generation."        In re Irving

Tanning Co., 555 B.R. at 82.      DSI's primary evidence, an email

from Prime Maine's CEO to other defendants explaining the risks of

the transaction, does not show an intent to defraud creditors; it

merely shows that the transaction had risks.

          DSI focused on two of the most important badges of fraud:

(1) whether the debtors received reasonably equivalent value and

(2) whether the debtors were insolvent before or shortly after the

transaction.   Id. at 81.   The bankruptcy court declined to find in

DSI's favor on either point, in light of the other evidence.11

          The same evidence supporting the Prime Delaware analysis

supports the conclusion that the transaction was not actually


fraud, and the circumstantial evidence, such as the fact that Prime
Maine and Prime Missouri received reasonably equivalent value,
supports the bankruptcy court's conclusion.
     11   The bankruptcy court found that only two badges of fraud
were present: the sale was made to Prime Maine insiders and the
transfer involved the sale of substantially all of Prime Maine's
assets. In re Irving Tanning Co., 555 B.R. at 81.

                                  - 19 -
fraudulent with respect to Prime Maine and Prime Missouri.       The

transaction could not "create efficiencies, expand markets, lessen

costs and allow the Kaplan family to continue its connection with

the Prime brand into another generation" without Prime Maine being

successful as well.    The bankruptcy court did not make specific

findings about which badges of fraud apply to Prime Maine's and

Prime Missouri's roles in the transaction. The absence of specific

analysis on those points is insufficient to warrant a remand given

that the bankruptcy court explicitly found that the defendants --

who controlled Prime Maine and Prime Missouri -- did not act with

intent to defraud.    Addamax Corp. v. Open Software Found., Inc.,

152 F.3d 48, 55 (1st Cir. 1998) (finding that the trial court "was

not required to make findings on every detail" under Rule 52).

                                IV.

                       Fiduciary Duty Claims

          The bankruptcy court found that the director defendants

did not violate their fiduciary duties.        It held that "because

[the court] ruled against the Trustee on all the other counts,

these [fiduciary duty counts] cannot prevail.     If the Shareholder

Defendants' actions in connection with the 2007 Transaction did

not constitute actual or constructive fraudulent transfers, as

[the court] concluded above, the Director Defendants did not

violate the fiduciary duties imposed upon them . . . ."       In re

Irving Tanning Co., 555 B.R. at 86.

                                 - 20 -
             The district court read this as the bankruptcy court

concluding that there can be no breach of a fiduciary duty where

the     transaction     at    issue     was    not     a    fraudulent     conveyance.

Development Specialists, Inc., 574 B.R. at 12.                   We read the record

differently, and owe no deference to the district court's decision

here.     See Brandt v. Repco Printers & Lithographics, Inc. (In re

HealthCo Int'l), 132 F.3d 104, 107 (1st Cir. 1997) (holding that

the     panel    should      "exhibit    no     particular      deference     to   the

conclusions of . . . the district court").                          In context, the

bankruptcy court was not stating that the two analyses were

coextensive, which would have been error.                   Rather it held that, in

this    particular      case,    the    findings       of    fact    supporting    its

fraudulent conveyance analysis also foreclose the possibility of

fiduciary       duty   liability.       This     determination       has   sufficient

support in the bankruptcy court's findings of fact and is not

clearly erroneous, as we explain below.

             DSI argues that the directors breached their duty of

care    by   failing    to    properly    investigate         the   transaction    and

violated their duty of loyalty by self-dealing and approving

prohibited distributions.           In DSI's view, these breaches caused a

serious harm: the insolvency of Prime Maine.                          Prime Maine's

insolvency is the only specific harm that DSI alleges resulted

from the purported breach of fiduciary duties.                      In order to hold

the directors liable, DSI must be able to show that the harm

                                              - 21 -
alleged was proximately caused by the directors' breach.               13-C

M.R.S.A. § 832(2)(A)(2).

           The bankruptcy court's findings of fact, which are not

clearly erroneous, foreclose us from finding that the purported

breach proximately caused the harm suffered.          The bankruptcy court

found that DSI "was not able to convincingly link" Prime Delaware's

inability to pay its bills as they came due in 2009 with the "2007

payments to the Shareholder Defendants."             In re Irving Tanning

Co., 555 B.R. at 85 n.11.      This finding is supported by the record,

which   includes   testimony    and   an    expert   report   from   Jenkins

indicating that unforeseeable increases in chemical and energy

prices, along with the financial crisis, significantly contributed

to Prime Delaware's insolvency.            There were also board meeting

minutes indicating that these factors played a major role in Prime

Delaware's insolvency.

           The bankruptcy court's finding that the transaction did

not cause the insolvency of Prime Delaware flows to Prime Maine

because Prime Delaware was a holding company without any operations

of its own.   If Prime Maine's failure cannot be attributed to the

transaction, then the directors' purported breaches did not cause

the harm charged.

           The bankruptcy court could have been clearer about its

reasons for ruling in the defendants' favor on these counts.           But,

given DSI's failure to file a Rule 52(b) motion, we will only

                                      - 22 -
remand if the trial court failed to find an essential fact.        Ne.

Drilling, Inc., 243 F.3d at 35.        The bankruptcy court's findings

of fact necessitate the conclusion that DSI cannot show that the

purported breach proximately caused the alleged harm to Prime

Maine, so the missing facts are not essential.

                                  V.

                           Conclusion

          The bankruptcy court's decision is affirmed.




                                  - 23 -